Broyles, J.
1. Ordinarily, when one renders service to another, which the latter accepts, a promise to pay the reasonable value thereof is implied. Civil Code, § 5513; Hudson v. Hudson, 90 Ga. 581 (16 S. E. 349).
2. While the general rule is that a past consideration will not support, a subsequent promise (1 Elliott on Contracts, § 213), an exception to the rule is recognized where the subsequent promise is one which, under the facts surrounding it, would be implied by law. 1 Elliott on Contracts § 214.
(a) Where the services were rendered upon a request which reasonably implied a promise of remuneration, no promise of remuneration being made at the time, but subsequently an express promise was made to pay for them, even if this latter promise did not relate back to the previous request, so as to be supported by the services rendered, it was at least evidence tending to show that the services were not intended to be gratuitous, and that there was an implied promise to pay for them. 1 Elliott on Contracts, § 214, and cases therein cited.
3. The evidence in this case was sufficient to authorize a finding that the services rendered by the plaintiff were valuable, were directly beneficial to the defendant, and were requested by the defendant before they were rendered, and that both the plaintiff and the defendant impliedly understood, before and while such services were being performed, that they were to be remunerated. In such a ease, where, immediately after the services are completed, the defendant promises the plaintiff to pay for them a specified, reasonable sum, he is bound by the promise, and the plaintiff does not have to sue upon a quantum meruit, but can bring his action upon the promise.
4. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, O. J., concurs dubitante.

W. A. Neal Jr. testified, that Mr. C. H. Duer, who at the time was a member of the firm of Americus Machine Shop, came to him and told him that he knew a Mr. Brown, who wanted to buy a traction-engine, and offered to take him out to see Mr. Brown. Some time later Mr. Duer did take him out to see Mr. Brown, and he (the witness) • on this occasion sold Mr. Brown the traction-engine. ■ Immediately after the sale of the engine he said to Mr.' Duer,.“You will get $150 out of this. We will pay you $150 for services in the sale.” He (the witness) was going to make a commission of $500 out of the sale, and promised Mr. Duer $150. Nothing was said about compensation at or before the time the sale was made, and Mr. Duer voluntarily offered to take him out to see Mr. Brown. The only services Duer rendered consisted in telling him that Mr. Brown wanted to buy an engine, and in driving him out to see Mr. Brown once. He understands that Mr. Duer went out to see Mr. Brown two or three times about buying the engine. He knew that Mr. Duer was a member of the firm of the Amerieus Machine Shop, but he was dealing with him in this transaction as an individual, and not as a member of the firm. He did not deal with Mr. F. E. Stanley or the Amerieus Machine Shop at all in this transaction. Mr. Stanley sent him a bill for. $150 for commission on sale of traction-engine to Mr. Brown, but he refused to pay it, and has told Stanley that he did not owe him or the Amerieus Machine Shop anything in regard to this transaction.
C. H. Duer testified, that he thought Mr. Brown would buy a traction-engine, and went out to see him two or three times in regard to it. He told Mr. W. A. Neal Jr. that Mr. Brown would buy an engine, and offered to take him to see Mr. Brown, and later took him out to see Mr. Brown, at which time Mr. Neal sold Mr. Brown the engine. In this transaction he was acting for the firm known as the Amerieus Machine Shop, though nothing was said about the Amerieus Machine Shop being interested in the transaction. Mr. Neal voluntarily offered to give him $150 after the engine had been sold and after he had rendered his services. Nothing was said about compensation before the engine was sold or at the time of the sale. He expected to receive something for his services. His services consisted of going out to see Mr. Brown two or three times, and taking Mr. Neal out to see him once. The Amerieus. Machine Shop was not engaged in the business of selling engines on commission, but did a general machine business.
The contention of the defendants was that the promise to.pay $150 was a voluntary promise, based on a past consideration, and placed no legal obligation' on the defendants to pay that amount; and that “the plaintiff could only recover on a quantum meruit for the value of the services rendered, but this suit was brought on the voluntary promise, and the value of the plaintiff’s services was not shown by the evidence.”
E. V. Garter Jr., for plaintiffs in error.
A. L. Richards, May son & Johnson, contra.